

116 S1896 IS: Palomares Veterans Act of 2019
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1896IN THE SENATE OF THE UNITED STATESJune 19, 2019Mr. Blumenthal (for himself, Ms. Warren, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a presumption of service connected disability
			 for certain veterans who served in Palomares, Spain, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Palomares Veterans Act of 2019.
		2.Presumption of service connected disability for certain veterans who served in Palomares, Spain
 (a)Disability compensationSection 1112(c)(3)(B) of title 38, United States Code, is amended by adding at the end the following new clause:
				
 (v)Onsite participation in the response effort following the collision of a United States Air Force B–52 bomber and refueling plane that caused the release of four thermonuclear weapons in the vicinity of Palomares, Spain, during the period beginning January 17, 1966, and ending March 31, 1967..
			(b)Effective date and applicability
 (1)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.
 (2)Applicability concerning dependency and indemnity compensationFor purposes of section 1310 of title 38, United States Code, the amendment made by subsection (a) shall apply with respect to a death notwithstanding whether such death occurred before, on, or after such date.